Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 14-26, as originally filed 11 JUN. 2020, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 JUN. 20 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"rod section" has not been explicitly pointed out
"zone section" has not been explicitly pointed out
FIG(s) 1, 2, 5, 6: reference character 11, FIG. 1; character 3, FIG. 2; character 5 FIG. 5; and character 11 FIG. 6 should be underlined as they indicate a surface or cross section (see 37 CFR 1.84(p)(3));
FIG. 1 vs. FIG. 6: reference character(s) 13 and 25 have been used to designate the same element; clarification is required;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 and 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 15 ln. 2-5; and Cl. 24 ln. 11-12: the recitation(s) of ”rod section” and "zone section" are each vague, indefinite, and confusing as being unclear because these phrase are confusing, at least for not being described or shown in the specification as claimed. As best understood, it is suggested to use the phrase --rod cross section-- and --orifice cross section-- and the Examiner interpreted these phrases as such.

Cl. 19 ln. 2: the recitation(s) of ”rod section”  and "zone section" are each vague, indefinite, and confusing as being unclear because these phrase are confusing, at least for not being described or shown in the specification as claimed. As best understood, it is suggested to use the phrase --rod cross section-- and --orifice cross section-- and the Examiner interpreted these phrases as such.

Claims 25-26 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14, 16-18, and 21-22 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by PIOT JEAN CLAUDE et al. FR 2744501 A1 (Piot).
As per claim 14 Piot teaches a device (FIG. 1) for anchoring an equipment item to a civil engineering structure (support surface 3, FIG. 1), 
the device (FIG. 1) comprising: 
a support plate (piece 2, FIG. 1) for the equipment, the support plate (piece 2, FIG. 1) comprising at least two orifices (openings at top and bottom of drilling 4, FIG. 1); for each orifice (openings at top and bottom of drilling 4, FIG. 1), 
a longitudinal dowel (stud 1, FIG. 1) configured to be rigidly fastened in the civil engineering structure (support surface 3, FIG. 1); for each orifice (openings at top and bottom of drilling 4, FIG. 1), 
a fastener (washer 9, FIG. 1) mounted around the dowel (stud 1, FIG. 1); for each orifice (openings at top and bottom of drilling 4, FIG. 1), 
a connection (plate 5, FIG. 1) of the fastener (washer 9, FIG. 1) to the plate (piece 2, FIG. 1), allowing the fastener (washer 9, FIG. 1) to be placed at any given position in a defined region of the orifice (openings at top and bottom of drilling 4, FIG. 1) in a plane parallel to the plate (piece 2, FIG. 1); and for each orifice (openings at top and bottom of drilling 4, FIG. 1), 
a reversible lock (nut 12, FIG. 1) for blocking the fastener (washer 9, FIG. 1) with respect to the plate (piece 2, FIG. 1) in the given position and for blocking the fastener (washer 9, FIG. 1) in position along the dowel (stud 1, FIG. 1). 

As per claim 16 Piot teaches the limitation according to claim 14, wherein the orifice (openings at top and bottom of drilling 4, FIG. 1) has a circular section (see FIG. 2). 

As per claim 17 Piot teaches the limitation according to claim 16, wherein the connection (plate 5, FIG. 1) of the fastener (washer 9, FIG. 1) to the plate (piece 2, FIG. 1) comprises 
a ring (flange 53, FIG. 1) with a shape conjugated to that of the orifice (openings at top and bottom of drilling 4, FIG. 1), having a central axis (see vertical mating wall of 53 at 2, FIG. 1) and a radially outer edge (outer edge of 53 above 2, FIG. 1), the ring (flange 53, FIG. 1) having a slit (slot 6, FIG. 2) extending from the central axis (see vertical mating wall of 53 at 2, FIG. 1) to the radially outer edge (outer edge of 53 above 2, FIG. 1) in which the fastener (washer 9, FIG. 1) is engaged. 

As per claim 18 Piot teaches the limitation according to claim 17, wherein the ring (flange 53, FIG. 1) has a cylindrical (see FIG. 2) or frustoconical shape. 

As per claim 21 Piot teaches the limitation according to claim 17, 
wherein the fastener (washer 9, FIG. 1) has a converging shape (ridges 10, FIG. 1), with a rear longitudinal end (diagonal face of ridges 10, FIG. 5) facing toward a large rear face (top side of plate 5, FIG. 1) of the ring (flange 53, FIG. 1) and a front longitudinal end (top of 9, FIG. 1) with a relatively larger section (see flat top "relatively larger" than diagonal face of ridges 10) than the rear longitudinal end (diagonal face of ridges 10, FIG. 5). 

As per claim 22 Piot teaches the limitation according to claim 21, wherein the reversible lock (nut 12, FIG. 1) comprises a nut screwed on a threaded end of the dowel (stud 1, FIG. 1), stressing the fastener (washer 9, FIG. 1) toward the large rear face of the ring (flange 53, FIG. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 and 24-26 rejected under 35 U.S.C. 103 as being unpatentable over Piot in view of Howe US 3695139 A.
As per claim 15 Piot teaches the limitation according to claim 14, wherein the dowel (stud 1, FIG. 1) comprises a rod (straight portion of stud 1, FIG. 1), 
a segment of which is engaged in a determined zone of the orifice (openings at top and bottom of drilling 4, FIG. 1), 
the segment having a rod (straight portion of stud 1, FIG. 1) section in a plane perpendicular to a longitudinal direction, 
the determined zone of the orifice (openings at top and bottom of drilling 4, FIG. 1) having a zone section in a plane perpendicular to the longitudinal direction greater than four times the rod section (see "diameter D enlarged with respect to"; also FIG. 1) but fails to explicitly disclose:
greater than four times the rod section. 
Howe teaches such an obvious ratio capable of implementation in the device of Piot, specifically:
greater than four times the rod section ("open face end of the wall 20 is constricted by a toroidal, inwardly-flared neck 24 from the cylinder body diameter approximately four to five times the diameter of the bolt B" 3:16). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the relative opening diameters of Piot by substituting the ratios of Howe in order to allow for a greater misalignment of the holes wherein the bolt and nut are to be fitted.

As per claim 24 Piot teaches a method for anchoring an equipment item to a civil engineering structure (support surface 3, FIG. 1) using the device (FIG. 1) according to claim 14, the method comprising: 
obtaining the support plate (piece 2, FIG. 1) for the equipment; for each orifice (openings at top and bottom of drilling 4, FIG. 1), fastening the longitudinal dowel (stud 1, FIG. 1) in the civil engineering structure (support surface 3, FIG. 1); 
placing the plate (piece 2, FIG. 1) against the civil engineering structure (support surface 3, FIG. 1), 
each dowel (stud 1, FIG. 1) being located in a given position in a determined zone of the corresponding orifice (openings at top and bottom of drilling 4, FIG. 1) in a plane parallel to the plate (piece 2, FIG. 1); 
mounting the fastener (washer 9, FIG. 1) around each dowel (stud 1, FIG. 1); and 
blocking (nut 12, FIG. 1) each fastener (washer 9, FIG. 1) with respect to the plate (piece 2, FIG. 1) in the given position and blocking the fastener (washer 9, FIG. 1) in position along the dowel (stud 1, FIG. 1); 
the dowel (stud 1, FIG. 1) comprising a rod (straight portion of stud 1, FIG. 1), 
a segment of which is engaged in the determined zone of the orifice (openings at top and bottom of drilling 4, FIG. 1), 
the segment having a rod (straight portion of stud 1, FIG. 1) section in a plane perpendicular to the longitudinal direction, 
the determined zone of the orifice (openings at top and bottom of drilling 4, FIG. 1) having a zone section in the plane perpendicular to the longitudinal direction greater than the rod section (see "diameter D enlarged with respect to"; also FIG. 1) but fails to explicitly disclose:
the determined zone of the orifice (openings at top and bottom of drilling 4, FIG. 1) having a zone section in a plane perpendicular to the longitudinal direction greater than (see "diameter D enlarged with respect to"; also FIG. 1)
Howe teaches such an obvious ratio capable of implementation in the device of Piot, specifically:
greater than four times the rod section ("open face end of the wall 20 is constricted by a toroidal, inwardly-flared neck 24 from the cylinder body diameter approximately four to five times the diameter of the bolt B" 3:16)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the relative opening diameters of Piot by substituting the ratios of Howe in order to allow for a greater misalignment of the holes wherein the bolt and nut are to be fitted.

As per claim 25 Piot in view of Howe teaches the limitation according to claim 24 and Piot further discloses placing, in each orifice (openings at top and bottom of drilling 4, FIG. 1), a ring (flange 53, FIG. 1) with a shape conjugated to that of the orifice (openings at top and bottom of drilling 4, FIG. 1), having a central axis (see vertical mating wall of 53 at 2, FIG. 1) and a radially outer edge (outer edge of 53 above 2, FIG. 1), the ring (flange 53, FIG. 1) having a slit (slot 6, FIG. 2) extending from the central axis (see vertical mating wall of 53 at 2, FIG. 1) to the radially outer edge (outer edge of 53 above 2, FIG. 1), the slit (slot 6, FIG. 2) being oriented so that the segment of the fastener (washer 9, FIG. 1) is received in the slit. 

As per claim 26 Piot in view of Howe teaches the limitation according to claim 25, and Piot further discloses the ring (flange 53, FIG. 1) has a cylindrical or frustoconical shape (FIG. 1). 

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Piot in view of Dixon et al. US 4609317 A (Dixon).
As per claim 19 Piot teaches the limitation according to claim 18, wherein the slit (slot 6, FIG. 2) is delimited by two edges (top and bottom surfaces of 5 relative to slot 6, FIG. 1), but fails to explicitly disclose:
the edges are inclined relative to one another, a section of the slit decreasing longitudinally from a large front face of the ring to a large rear face of the ring.
Dixon teaches such an inclination capable of implementation in the device of Piot, specifically:
the edges are inclined relative to one another (see edges of 24, FIG. 2), a section of the slit decreasing longitudinally from a large front face of the ring to a large rear face of the ring (see FIG. 2).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Piot by including the taper of the slot as taught by Dixon in order to allow the edges of the slot to seal against the fastening member in order to form a tighter joint against the stud. 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Piot in view of Dominguez US 10125800 B1.
As per claim 20 Piot teaches the limitation according to claim 17, wherein, before locking, the ring (flange 53, FIG. 1) has an outer diameter (see outside edge of 53, FIG. 1) but fails to explicitly disclose:
the orifice having an inner diameter from 0.01 to 1 mm greater than the outer diameter. 
Dominguez teaches such an overlap of parts capable of implementation in the device of Piot, specifically:
the orifice (111 FIG. 2; see "Hole 111 offset from center whose diameter is about 0.002 inches (0.05 mm) greater than the Hold-Down Bolt 125"; note also hole 110, FIG. 5) having an inner diameter (see inner diameter of 110, FIG. 5) from 0.01 to 1 mm greater than the outer diameter (see bolt 125, received in 110, FIG. 2). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Piot by including such tolerances as taught by Dominguez in order to allow a tight fit between the elements because doing so would create a stronger connection.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Piot in view of Chang US 5073070 A.
As per claim 23 Piot teaches the limitation according to claim 14 but fails to explicitly disclose:
the fastener is a split ring. 
Chang teaches such a split ring capable of implementation in the device of Piot, specifically:
the fastener (ring 48') is a split ring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Piot by substituting the split ring as taught by Chang in order to serve as a stop between the assembled parts to prevent overtightening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635